Case 7:19-cv-00258-TTC-PMS Document 79 Filed 09/01/21 Page 1 of 2 Pageid#: 492




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

 TERRANCE ROBERT HENDERSON, )
                                )                     CASE NO. 7:19cv00258
                    Plaintiff,  )
 v.                             )                    MEMORANDUM OPINION
                                )
 N. PRESLEY, e t al. ,          )                     By:    Hon. Thomas T. Cullen
                                )                            United States District Judge
                    Defendants. )

        On October 8, 2020, the court denied summary judgment in part in this case as to the

 pro se plaintiff’s claims under 42 U.S.C. § 1983 that the defendant prison officials had violated

 his rights under the First and Eighth Amendments and Virginia law by using excessive force,

 retaliating against him, and committing the torts of assault and battery. (ECF No. 61.) The

 court then referred the matter to the United States Magistrate Judge, pursuant to 28 U.S.C.

 § 636(b)(1), to conduct a bench trial.

        The parties tried these remaining claims before the Magistrate Judge on May 11,

 2021. On June 9, 2021, the Magistrate Judge entered her Report and Recommendation,

 making proposed findings of fact, conclusions of law, and recommendations concerning

 disposition of all claims. According to the Report, after plaintiff presented his case, he

 dropped his claims against all defendants except Officers Clark and Sluss. The Magistrate

 Judge further concluded that Clark and Sluss did not use excessive force or commit assault

 or battery against plaintiff as he had claimed, that no defendant retaliated against plaintiff for

 filing grievances as he had claimed, and that plaintiff did not suffer any injury during the

 incident at issue. Therefore, the Report recommends granting judgment for the defendants.
Case 7:19-cv-00258-TTC-PMS Document 79 Filed 09/01/21 Page 2 of 2 Pageid#: 493




 Although the Report notified all parties of their opportunity to file objections to the findings

 and recommendations in the Report, no party has filed timely objections.

         The court has reviewed the Report and Recommendation for clear error and,

 finding none, it is hereby ORDERED that the Report and Recommendation (ECF No. 75)

 is ADOPTED IN ITS ENTIRETY. Based on its findings and recommendations, the

 court will grant Judgment in favor of all defendants.

        A separate Judgment will be entered herewith.

        ENTERED this 1st day of September, 2021.


                                             /s/ Thomas T. Cullen____________________
                                             HON. THOMAS T. CULLEN
                                             UNITED STATES DISTRICT JUDGE




                                                2
